Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, OR oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-25871 INFORMATICA CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0333710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Cardinal Way Redwood City, California 94063 (Address of principal executive offices, including zip code) (650) 385-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No As of April 30, 2009, there were approximately 87,137,000 shares of the registrant’s common stock outstanding. INFORMATICA CORPORATION Table of Contents Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements: 3 Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Income for the three months ended March 31, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION 47 Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 5. Other Events 60 Item 6. Exhibits 61 Signature 62 Exhibit Index 63 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 2 Table of Contents PART I: FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INFORMATICA CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2009 December 31, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 123,349 $ 179,874 Short-term investments 296,527 281,055 Accounts receivable, net of allowances of $2,761 and $2,558, respectively 65,921 87,492 Deferred tax assets 24,112 22,336 Prepaid expenses and other current assets 16,384 12,498 Total current assets 526,293 583,255 Property and equipment, net 8,469 9,063 Goodwill 234,505 219,063 Other intangible assets, net 51,877 35,529 Long-term deferred tax assets 10,682 7,294 Other assets 8,302 8,908 Total assets $ 840,128 $ 863,112 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 5,221 $ 7,376 Accrued liabilities 28,903 34,541 Accrued compensation and related expenses 24,668 29,365 Accrued facilities restructuring charges 20,151 19,529 Deferred revenues 121,469 120,892 Total current liabilities 200,412 211,703 Convertible senior notes 201,000 221,000 Accrued facilities restructuring charges, less current portion 41,866 44,939 Long-term deferred revenues 6,245 8,847 Long-term income taxes payable 21,200 20,668 Total liabilities 470,723 507,157 Commitments and contingencies (Note 12) Stockholders’ equity: Common stock 87 87 Additional paid-in capital 380,159 374,091 Accumulated other comprehensive loss (7,418 ) (3,741 ) Accumulated deficit (3,423 ) (14,482 ) Total stockholders’ equity 369,405 355,955 Total liabilities and stockholders’ equity $ 840,128 $ 863,112 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents INFORMATICA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended March 31, 2009 2008 Revenues: License $ 44,059 $ 44,209 Service 64,999 59,501 Total revenues 109,058 103,710 Cost of revenues: License 748 693 Service 18,472 19,785 Amortization of acquired technology 1,557 620 Total cost of revenues 20,777 21,098 Gross profit 88,281 82,612 Operating expenses: Research and development 18,183 17,724 Sales and marketing 41,438 42,787 General and administrative 10,806 8,369 Amortization of intangible assets 2,051 362 Facilities restructuring charges 809 947 Total operating expenses 73,287 70,189 Income from operations 14,994 12,423 Interest income 1,790 4,857 Interest expense (1,671 ) (1,802 ) Other income, net 767 503 Income before provision for income taxes 15,880 15,981 Provision for income taxes 4,821 4,757 Net income $ 11,059 $ 11,224 Basic net income per common share $ 0.13 $ 0.13 Diluted net income per common share $ 0.12 $ 0.12 Shares used in computing basic net income per common share 86,862 88,128 Shares used in computing diluted net income per common share 100,430 103,727 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents INFORMATICA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, 2009 2008 Operating activities: Net income $ 11,059 $ 11,224 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,353 1,401 Gain on early extinguishment of debt (337 ) — Share-based payments 4,199 4,114 Deferred income taxes (1,469 ) (188 ) Tax benefits from stock option plans 672 2,961 Excess tax benefits from share-based payments (397 ) (2,335 ) Amortization of intangible assets and acquired technology 3,608 982 Non-cash facilities restructuring charges 809 947 Other non-cash items 610 (652 ) Changes in operating assets and liabilities: Accounts receivable 23,730 26,678 Prepaid expenses and other assets (3,612 ) (3,952 ) Accounts payable and other current liabilities (20,499 ) (16,201 ) Income taxes payable 665 435 Accrued facilities restructuring charges (3,219 ) (2,347 ) Deferred revenues (4,291 ) 5,979 Net cash provided by operating activities 12,881 29,046 Investing activities: Purchases of property and equipment (577 ) (1,071 ) Purchases of investments (146,227 ) (60,054 ) Payment of investment in equity interest — (3,000 ) Maturities of investments 115,848 96,904 Sales of investments 14,097 27,216 Business acquisition, net of cash acquired (32,976 ) — Net cash provided by (used in) investingactivities (49,835 ) 59,995 Financing activities: Net proceeds from issuance of common stock 6,967 13,757 Repurchases and retirement of common stock (5,910 ) (6,349 ) Repurchases of convertible senior notes (19,200 ) — Excess tax benefits from share-based payments 397 2,335 Net cash provided by (used in) financing activities (17,746 ) 9,743 Effect of foreign exchange rate changes on cash and cash equivalents (1,825 ) 2,256 Net increase (decrease) in cash and cash equivalents (56,525 ) 101,040 Cash and cash equivalents at beginning of period 179,874 203,661 Cash and cash equivalents at end of period $ 123,349 $ 304,701 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents INFORMATICA CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying condensed consolidated financial statements of Informatica Corporation (“Informatica,” or the “Company”) have been prepared in conformity with generally accepted accounting principles (“GAAP”) in the United States of America. However, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed, or omitted, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In the opinion of management, the financial statements include all adjustments necessary, which are of a normal and recurring nature for the fair presentation of the results of the interim periods presented. All of the amounts included in this Report related to the condensed consolidated financial statements and notes thereto as of and for the three months ended March 31, 2009 and 2008 are unaudited. The interim results presented are not necessarily indicative of results for any subsequent interim period, the year ending December 31, 2009, or any future period. The preparation of the Company’s condensed consolidated financial statements in conformity with GAAP requires management to make certain estimates, judgments, and assumptions. The Company believes that the estimates, judgments, and assumptions upon which it relies are reasonable based on information available at the time that these estimates, judgments, and assumptions were made. These estimates, judgments, and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. To the extent there are material differences between these estimates and actual results, Informatica’s financial statements would be affected. In many cases, the accounting treatment of a particular transaction is specifically dictated by GAAP and does not require management’s judgment in its application. There are also instances that management’s judgment in selecting an available alternative would not produce a materially different result. These unaudited, condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2008 included in the Company’s Annual Report on Form 10-K filed with the SEC. The condensed consolidated balance sheet as of December 31, 2008 has been derived from the audited consolidated financial statements of the Company. Revenue Recognition The Company derives its revenues from software license fees, maintenance fees, and professional services, which consist of consulting and education services. The Company recognizes revenue in accordance with American Institute of Certified Public Accountants Statement of Position No. 97-2 (“SOPNo. 97-2”), Software Revenue Recognition, as amended and modified by American Institute of Certified Public Accountants Statement of Position No. 98-9 (“SOPNo. 98-9”), Modification of SOPNo. 97-2, Software Revenue Recognition, With Respect to Certain Transactions, American Institute of Certified Public Accountants Statement of Position No. 81-1 (“SOPNo. 81-1”), Accounting for Performance of Construction-type and Certain Production-type Contracts, the Securities and Exchange Commission’s Staff Accounting BulletinNo. 104 (“SABNo. 104”), Revenue Recognition, and other authoritative accounting literature. Under SOPNo. 97-2, revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collection is probable. Persuasive evidence of an arrangement exists. The Company determines that persuasive evidence of an arrangement exists when it has a written contract, signed by both the customer and the Company, and written purchase authorization. Delivery has occurred.
